DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 03/16/2022, the Applicant elected without traverse Group I (claims 1-13) in a reply filed on 05/03/2022. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Currently, claims 1-13 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 09/17/2020, 08/06/2021 and 12/20/2021. The IDS have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
(Marked-Up Version) Light-Emitting Device[[,]] and Illumination Device with Light Path Control
(Clean Version) Light-Emitting Device and Illumination Device with Light Path Control

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because the limitation “the event of an engagement with a counterpart member” was not mentioned before. There is insufficient antecedent basis.
	Claim 2 is indefinite, because the limitation “the part of the outer lateral surface of the sidewall” renders the claim indefinite. It is unclear whether such part of the outer lateral surface is the same “at least a part of the outer lateral surface” as recited in the base claim 1, or a different part of the outer lateral surface. The limitation will be interpreted as the same at least a part of the outer lateral surface of claim 1.
Note the dependent claims 2-13 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0083413 A1 to Ao et al. (“Ao”).

    PNG
    media_image1.png
    266
    471
    media_image1.png
    Greyscale

	Regarding independent claim 1, Ao in Fig. 8B teaches a light-emitting device 4b (¶ 71, light emitting device 4b) comprising: 
a substrate 10 (¶ 77, substrate 10); 
a light-emitting element 11 (¶ 72, light emitting element 11) disposed on the substrate 10; 
a light-transmissive member 24 (¶ 71 & ¶ 74, plate-like lens 24 is transparent i.e., light transmissive) disposed on a light extraction surface (Fig. 8B & ¶ 39, upper surface of the light emitting element 11) of the light-emitting element 11; 
a cover 13, 24, 23 (¶ 71-¶ 72, waterproof sheet 13, lens 24 & side wall 23 cover the light emitting element 11 and together form a cover) that covers the light-emitting element 11 with a gap (Fig. 8B, space between the cover 13, 24, 23 and element 11) between the cover 13, 24, 23 and the light-emitting element 11, the cover 13, 24, 23 comprising: 
an upper portion 13, 24 (¶ 36, waterproof sheet 13; ¶ 74, lens 24) that is transmissive to light emitted from the light-emitting element 11 (¶ 36, waterproof sheet 13 has a property of transmitting the light emitted from the light emitting element 11; ¶ 71 & ¶ 74, lens 24 is transparent), 
a sidewall 23 (¶ 71, side wall 23) extending along a peripheral edge (Fig. 8B, bottom boundary edge) of the upper portion 13, 24 and having an outer lateral surface (Fig. 8B, surfaces of side wall 23 facing opposite the light emitting element 11), and 
a recess (Fig. 8B, space defined by the layer 13, 24, 23 accommodating element 11) defined by the upper portion 13, 24 and the sidewall 23; and 
a fixing member 12 (¶ 77 & ¶ 28, sealing member 12 fixing the waterproof sheet 13 i.e., fixing member) arranged on (i.e., in proximity to) at least a part (Fig. 8B, lower part) of the outer lateral surface of the sidewall 23 of the cover 13, 24, 23, 
wherein the fixing member 12 is formed of a material that is deformable due to a pressing force generated in the event of an engagement with a counterpart member 14 (¶ 40, cover 14; ¶ 28, ¶ 34-¶ 35, ¶ 40-¶ 41, sandwiching the waterproof sheet 13 between the sealing member 12 and the cover 14 i.e., engaging the sealing member (i.e., fixing member) 12 with the cover (i.e., counterpart member) 14, and compressing the fixing member 12 that changes its thickness (i.e., the fixing member 12 is deformable due to the compressing force)).
Regarding claim 2, Ao in Fig. 8B further teaches the fixing member 12 projects (i.e., extends out) from the part (Fig. 8B, lower part) of the outer lateral surface of the sidewall 23.
Regarding claim 4, Ao in Fig. 8B further teaches the cover 13, 24, 23 has a projected portion 18 (¶ 71, harness 18) on the part (Fig. 8B, lower part) of the outer lateral surface of the sidewall 23, 
wherein the fixing member 12 covers the projected portion 18 (Fig. 8B, fixing member 12 covers a side of the portion 18 from the layer 15).
Regarding claim 5, Ao in Figs. 8B and 2-3 further teaches in a plan view, the fixing member 12 extends continuously along the outer lateral surface of the sidewall 23 in a loop shape (Figs. 3, 8B, ¶ 34, ¶ 71 & ¶ 26, member 12 has an 0-ring shape).
Regarding claim 11, Ao in Fig. 8B further teaches the upper portion 13, 24 is harder than the fixing member 12 (¶ 34-¶ 35 & ¶ 40-¶ 41, the fixing member 12 changes shape when being compressed while the upper portion 13, 24 does not appear to be deformable i.e., the upper portion 13, 24 is harder than the fixing member 12; see also ¶ 75).
Regarding claim 12, Ao in Fig. 8B further teaches the upper portion 13, 24 of the cover 13, 24, 23 comprises a Fresnel lens surface 24 (¶ 76).
Regarding claim 13, Ao in Fig. 8B further teaches an illumination device 4b (¶ 71, light emitting device 4b) comprising: 
the light-emitting device 4b according to claim 1, and 
a casing 14 (¶ 40, cover 14) having a through-hole (Fig. 8B, space in the casing 14 accommodating element 11), the casing 14 being the counterpart member 14, 
wherein the light-emitting device 4b is fixed to the casing 14 by the fixing member 12 of the light-emitting device 4b being in contact with an inner surface of the through-hole of the casing 14 in a state of being deformed (¶ 28, ¶ 34-¶ 35, ¶ 40-¶ 41; see also the rejection of claim 1 as noted above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ao.
Regarding claim 6, Ao in Figs. 8B and 2-4 further teaches the fixing member 12 comprises a loop-shaped fixing member 12 (Figs. 8B, 2-4, ¶ 71, ¶ 34 & ¶ 20-¶ 21, fixing member 12 is configured as an 0-ring) arranged side-by side in a height direction of the sidewall 23 (Figs. 8B and 2-4, fixing member 12 is arranged in a height direction next to (i.e., side-by-side) of the sidewall 23).
	Ao does not explicitly disclose there are a plurality of the fixing members.
However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make a plurality of the fixing members (i.e., stacked fixing members), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ao in view of US 2016/0079112 A1 to Itonaga et al. (“Itonaga”).
Regarding claim 9, Ao in Figs. 8B teaches the cover 13, 24, 23 is formed of a second resin (¶ 36 & ¶ 74, layers 13 and 24 are formed of resin, which do not appear to change shape i.e., layers 13 and 24 are not deformable; see also ¶ 75) harder than the fixing member 12 (¶ 34-¶ 35, fixing member 12 is deformable). Ao further discloses the fixing member 12 is an 0-ring sealing member (Figs. 8B, 2-4 & ¶ 34).
However, Ao does not explicitly disclose the material of the fixing member is a resin.
Itonaga recognizes a need for securing two components in a device (Fig. 1). Itonaga satisfies the need by forming a sealing ring 40 (i.e., fixing member) between tapes 31 and 32 of a tape section 30 (Figs. 1, 3 & ¶ 39), and the sealing ring includes silicone resin (¶ 43).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the silicone resin taught by Itonaga for the fixing member taught by Ao, so as to secure two components in a device.
Regarding claim 10, Ao does not explicitly disclose the material of the fixing member is a silicone resin. However, Ao in Fig. 8B and 2-4 discloses the fixing member 12 is an 0-ring sealing member (Figs. 8B, 2-4 & ¶ 34).
Itonaga recognizes a need for securing two components in a device (Fig. 1). Itonaga satisfies the need by forming a sealing ring 40 (i.e., fixing member) between tapes 31 and 32 of a tape section 30 (Figs. 1, 3 & ¶ 39), and the sealing ring includes silicone resin (¶ 43).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the silicone resin taught by Itonaga for the fixing member taught by Ao, so as to secure two components in a device.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3 and 7-8 are rejected.
Claims 3 and 7-8 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 3 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 3, wherein the fixing member is partially inserted into the sidewall.
Claim 7 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 7, (ii) the height position is higher than a lowermost area extending upward from a lower end of the outer lateral surface of the sidewall by a length of 10% of the height of the sidewall.
Claim 8 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein the fixing member covers an entirety of the outer lateral surface of the sidewall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895       

/JAY C CHANG/Primary Examiner, Art Unit 2895